Title: From John Adams to James Warren, 11 September 1779
From: Adams, John
To: Warren, James


     
      My dear Friend
      Braintree Sept 11 1779
     
     I was told in Boston that Mr. Avery and Mr. Wendell had been proposed for Judges of the Inferior Court for the County of Suffolk, in the Room of my Friend Pemberton. I said not a Word, but since I have been at home, I have reflected upon this and altho these Gentlemen have amiable Characters I cannot think them So well qualified for this Place as Mr. Cranch, whose great Natural Abilities, and whose late Application to the study of the Law and to public affairs, made him occur to my Mind. It is the first Time of my whole Life, that I recollect that I ever proposed a Relation of mine, for a Place, and I cer­tainly should not have done it in this Case, if he had not been, entirely without my Knowledge untill my Arrival, been brought into public View. If you think as I do, that the public will be as faithfully and ably served by such an Appointment, as by any other, and will mention it to Mr. Sever, who is acquainted with him, perhaps it may be proposed in Council. There is but one objection that I know of, and that is, he is my Brother. This may be enough. My most
     
      In haste yours
      John Adams
     
    